Citation Nr: 1514583	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to service-connected coronary artery disease associated with hypertension.

2.  Entitlement to a disability rating greater than 20 percent for service-connected status post right shoulder acromioclavicular separation with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in May 2014 at which time it was remanded for additional development.  It is now returned to the Board   With regard to the issue being decided herein, as will be discussed below, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of entitlement to service connection for an acquired psychiatric disability addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  For the period prior to September 23, 2014, the Veteran's service connected status post right shoulder acromioclavicular separation with residuals manifested in impairment most resembling limitation of motion of the arm at shoulder level, with dislocation of the clavicle or scapula.  

2.  For the period beginning September 23, 2014, the Veteran's service connected status post right shoulder acromioclavicular separation with residuals manifested in impairment most resembling limitation of motion of the arm midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2014, the criteria for a disability rating in excess of 20 percent for status post right shoulder acromioclavicular separation with residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2014).

2.  For the period beginning September 23, 2014, the criteria for a 30 percent disability rating for limitation of motion of the arm are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in September 2006 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records, records from VA, and records from the Social Security Administration have been obtained.  The Veteran was afforded VA examinations in September 2006, May 2009, May 2010, and September 2014 for his claim.  These examinations evaluated the current severity of the Veteran's shoulder disability.  The most recent examination was also in substantial compliance with the Board's May 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The agency of original jurisdiction also complied with the Board's other directive of requesting the Veteran to identify VA facilities where he has received treatment.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

Disorders of the shoulders are rated under Diagnostic Code 5200 through Diagnostic Code 5203 of 38 C.F.R. § 4.71a.  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  Here, the Veteran is right hand dominant; as such, the Board will consider the disability ratings for the major joint.  Shoulder flexion is measured from zero degrees to 180 degrees; abduction is measured from zero degrees to 180 degrees.  38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity; a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable; and a 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Diagnostic Code 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the upper major extremity is limited to the shoulder level; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, assigns a 10 percent disability rating where there is malunion of the clavicle or scapula of the major upper extremity, or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement, or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of a February 1993 rating decision, there is no evidence received within one year which relates to the service-connected right shoulder disability.  The Veteran filed his claim for an increased disability rating in May 2006.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the March 2007 rating action is the proper rating decision on appeal.

A VA examination report dated in September 2006 shows that the Veteran described constant localized pain.  Flexion was measured at 145 degrees, with pain at 130 degrees.  Abduction was measured at 140 degrees.  Exterior and interior rotation was measured at 90 degrees.  After repetitive use, there was pain, fatigue, weakness, and lack of endurance.  These did not additionally limit the joint function.  The examiner noted a scar that measured 12 centimeters by .5 centimeters.  X-rays revealed the distal third of the clavicle was not present, and that there was a small amount of heterotopic ossification close to the anatomic acromioclavicular joint.  There was a gap between the acromion and distal clavicle.  
A VA examination report dated in May 2009 shows that the Veteran reported numbness in his shoulder if he rests it on a chair.  He stated that he had pain flare- ups every six weeks, with pain at a six on a scale of 10 that would last three to four days.  He stated that this is brought on by using the shoulder or bumping it.  Flare- ups would include pain and decreased range of motion by 45 percent.  Flexion was measured at 150 degree, with pain at 100 degrees.  Abduction was measured as 130 degrees, with pain at 130 degree.  Internal rotation was 90 degrees, and external rotation was 70 degrees, with pain at the extremes.  Repetitive motion increased pain.  A sensory examination found decreased but not absent sensation from his shoulder scar down into the deltoid.  There was a six inch by 1/8 inch scar that was numb.  He reported tenderness at the top of the scar, although the examiner stated that it was difficult to tell whether that was from the scar tissue or underlying tissue.  The scar was superficial, with no disfiguration or impairment.  

A VA examination report dated in May 2010 shows that the Veteran reported having flare-ups every three days while performing various household chores.  Flare-ups would include increased pain, decreased range of motion by 30 percent.  Pain is a sharp to dull ache that last 8 to 12 hours.  Flexion was measured as 110 degrees with pain from 100 degrees.  Abduction was measured at 125 degrees with pain from 90 degrees.  External rotation was 80 degrees with pain at 80 degrees.  Internal rotation was 75 degrees with pain at 45 degrees.  Repetitive motion increased pain.  The scar was 14 centimeters by .6 centimeters, with decreased sensation.  It had no pain, disfiguration, or disability.  

A VA examination report dated in September 2014 shows that flexion ended at 140 degrees, with painful motion at 120 degrees.  Abduction ended at 90 degrees, with painful motion at 45 degrees.  After repetitive motion, flexion ended at 140 degrees, and abduction ended at 90 degrees.  Functional loss included less movement than normal and pain on motion.  There was localized tenderness or pain on palpitation.  There was no ankylosis.  There was nonunion of the clavicle or scapula.  There was no impairment of the humerus.  There was litigation of motion of the right arm at the shoulder level.  No flare ups were reported.  Degenerative or traumatic arthritis was documented.  No scars were painful, unstable, or greater than 39 square centimeters.  It was noted that his surgeries caused extreme stiffness, particularly in the morning.  

The Board has also considered the Veteran's VA treatment records and testimony before the Board.  His treatment records discussed his history of shoulder pain, see, e.g., record from October 6, 2008, and instances of pain in the joint involving the shoulder region.  See, e.g., record from July 15, 2009.  However, he did not discuss his right shoulder in his testimony.  

The Veteran's right shoulder disability has been rated pursuant to Diagnostic Code 5299-5203.  Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen. The Veteran currently receives a 20 percent disability rating for status-post right shoulder acromioclavicular separation with residuals under this hyphenated code.  A 20 percent disability rating is the highest possible under the rating criteria.  His right shoulder is his dominant shoulder.  See September 2014 VA examination.  

The Veteran is not entitled to a disability rating in excess of 20 percent for the period prior to September 23, 2014.  As noted above, 20 percent is the highest disability rating under Diagnostic Code 5203.  At the May 6, 2010, examination, abduction was measured at 125 degrees, with pain at 90 degrees.  The 90 degree mark is at shoulder level, so when taking into consideration the Veteran's pain at 90 degrees, the impairment from his disability would most resemble a 20 percent disability rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while Diagnostic Code 5203 states that rating can be done in the alternative as impairment of function of the contiguous joint, it does not allow a separate, additional disability rating under Diagnostic Code 5201.  Therefore, even when giving the Veteran the benefit of the doubt, he is not entitled to a disability rating in excess of 20 percent for the period prior to September 23, 2014, inasmuch as he cannot receive a separate rating for limitation of motion.  

However, upon careful consideration and giving all benefit of the doubt due to the Veteran, the Board finds the Veteran is entitled to a 30 percent disability rating effective September 23, 2014.  At the examination held on that date, abduction is noted to have pain onset at the 45 degree mark.  The 45 degrees is midway between the side and shoulder level, so the Veteran's impairment most closely resembles a 30 percent disability rating.  Id.  

The Board has considered the Veteran's lay statements provided during the May 2009 and May 2010 examinations that flare-ups reduce range of motion by 45 and 30 percent, respectively.  Even assuming that the Veteran is competent and credible as to this information, the Board assigns greater probative value to the measurements made by the examiner, inasmuch as he provided precise measurements done with a goniometer, while the Veteran's figures were necessarily estimations; he did not provide actual measurements that could be used for rating purposes.  

Further, the Veteran is not entitled to a separate compensable disability rating for a scar on his shoulder.  The identified scar was not greater than 39 centimeters.  There was neither pain nor residuals identified.  In short, his scar does not meet the criteria for a separate compensable disability rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  There is also no evidence of impairment of the humerus, or of ankylosis of scapulohumeral articulation.  As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign a disability rating excess of the rating already assigned.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the criteria for evaluation of his shoulder disability fully contemplate the Veteran's complaints of limited and painful motion, particularly when the impact of the DeLuca factors is considered in accordance with the applicable regulations.  Thun v. Peake, 22 Vet. App. 111 (2008).  No further discussion of 38 C.F.R. § 3.321 is required. 

The Board notes that the Veteran is currently in receipt of a 100 percent disability rating, and receives special monthly compensation for other disabilities independently ratable at 60 percent or more.  He has been in receipt of a total disability rating based upon individual unemployability (TDIU) or rated as 100 percent disabled since October 15, 2008.  However, he is not entitled to a TDIU for the period prior to October 15, 2008.  A report received in March 2009 from his prior employer, the Clark County School District, showed that he worked as a teacher until January 2009, when he received disability retirement.  Inasmuch as the Veteran was gainfully employed as a teacher for the period prior to October 15, 2008, he is not entitled to a TDIU during this period.  

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The Veteran is rated under Diagnostic Code 5201 in part due to the applicability of this doctrine.  However, the preponderance of the evidence is otherwise against the claim for an increased rating.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.


ORDER

Prior to September 23, 2014, a disability rating greater than 20 percent for service-connected status post right shoulder acromioclavicular separation with residuals is denied.

For the period beginning September 23, 2014, the criteria for a 30 percent disability rating for limitation of motion of the right arm is granted.  




REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claim on appeal - entitlement to a service connection for a psychiatric disability - must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

Initially, the Board's May 2014 remand requested that the agency of original jurisdiction provide the Veteran and his representative with the notice required in 38 C.F.R. § 3.304(f)(3), (5) and an appropriate opportunity to respond.  While copies of these regulations are in the Veteran's electronic claims file, there is no indication that they were actually sent to the Veteran.  Therefore, remand is necessary inasmuch as there may not have been substantial compliance with the Board's directives.  Stegall, 11 Vet. App. at 271.  

The Veteran also underwent a VA mental health examination in September 2014.  The examiner considered whether the Veteran had PTSD linked to any in-service stressor; whether any non-PTSD mental health disability was related to service; and whether any mental health disability was caused or aggravated by a service-connected disability.  The examiner indicated that the Veteran's mental health disability was caused by his divorce in 2005.  However, the Veteran's representative noted in its post-remand brief that the Veteran's psychiatric manifestations pre-existed the 2005 divorce.  The examiner also stated that "a multitude of psychosocial stressors appear to be related to the Veteran's symptoms of depression; there is not compelling evidence that service-connected disorders have caused or aggravated symptoms."  However, in its brief, the Veteran's representative points out that this conclusion did not consider whether such psychosocial stressors are in fact manifestations of the Veteran's service-connected disabilities.  Accordingly, a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall provide the Veteran and his representative with the notice required in 38 C.F.R. § 3.304(f)(3), (5) and an appropriate opportunity to respond.

2.  After obtaining any necessary authorizations from the Veteran, request any outstanding mental health records, to include records from VA.  All records obtained must be associated with the Veteran's claims file.

3.  After the above has been completed, the agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination by an appropriate physician other than the examiner who conducted the September 2014 examination.  

The claims file, including all newly obtained evidence and a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed.  All pertinent psychiatric pathology should be noted in the examination report.

The examiner should provide the following opinions:

(a)  If the Veteran has PTSD, as defined by the criteria in DSM-IV, is at least as likely as not that this condition is etiologically linked to any in-service stressor, to include the claimed physical assault?  If the examiner does not diagnose PTSD, it should be explained why the Veteran does not meet the criteria for a diagnosis of PTSD.

The examiner should state whether any of the claimed in-service stressors are related to fear of hostile military or terrorist activity of the type contemplated by 38 C.F.R. § 3.304(f)(3).

(b)  If the Veteran has a psychiatric disorder other than PTSD, is it at least as likely as not that any such psychiatric disorder was incurred during his active service, was manifested to a compensable degree within one year from separation from service, or is otherwise etiologically related to his active service?

(c)  Is it at least as likely as not that the Veteran's current psychiatric disorder was caused (in whole or in part) by a service-connected disability?

(d)  Is it at least as likely as not that the Veteran's current psychiatric disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If a psychiatric disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The examiner should also specifically discuss whether any psychosocial stressor of the Veteran are manifestations of his service connected disabilities.  

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


